STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

                                                                                   FILED
In re M.A.-1 and B.A.                                                         December 10, 2020
                                                                                EDYTHE NASH GAISER, CLERK

No. 20-0443 (Raleigh County 19-JA-220-B and 19-JA-221-B)                        SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA




                               MEMORANDUM DECISION


       Petitioner Mother M.A.-2, by counsel Gavin G. Ward, appeals the Circuit Court of Raleigh
County’s March 20, 2020, order terminating her parental rights to M.A.-1 and B.A. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel S. L. Evans, filed a
response in support of the circuit court’s order. The guardian ad litem, Vickie L. Hylton, filed a
response on the children’s behalf in support of the circuit court’s order. On appeal, petitioner
argues that the circuit court erred in failing to rule on her motion for a post-adjudicatory
improvement period and in terminating her parental rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In September of 2019, the DHHR filed a child abuse and neglect petition alleging that
petitioner abused controlled substances, which negatively affected her ability to parent the
children. The DHHR also alleged that then three-month-old M.A.-1 was left in the care of a third
party, who cared for the child and supplied all of her necessities during a two-week period in
August of 2019. The caregiver alleged that the parents did not attempt to contact her during that
two-week period and that M.A.-1 suffered from an untreated hematoma that required surgery, but
petitioner failed to seek treatment for the child. The DHHR further alleged that, upon contact with
petitioner at her home, she attempted to flee on foot with one-year-old B.A. The DHHR alleged

       1
          Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990). Additionally, as petitioner and one of the children share the same
initials, we refer to them as M.A.-2 and M.A.-1, respectively, throughout this memorandum
decision.
                                                  1
that the home had no power or water, the floor and ceiling had collapsed in some areas, and drug
paraphernalia was found within reach of B.A. Petitioner waived her preliminary hearing, and the
circuit court ordered that she participate in random drug screening.

        In October of 2019, the circuit court held an adjudicatory hearing. Petitioner failed to
appear but was represented by counsel. The DHHR presented evidence consistent with the
allegations in the petition, including photographs of petitioner’s home at the time B.A. was
removed. Petitioner presented no evidence. The circuit court adjudicated petitioner as an abusing
parent. The circuit court ordered petitioner to continue to participate in random drug screening and
to submit to a psychological evaluation. Thereafter, petitioner moved for a post-adjudicatory
improvement period.

       The circuit court held a dispositional hearing in December of 2019, wherein petitioner
appeared. Petitioner testified that she would fully participate in the terms of a post-adjudicatory
improvement period. Yet, she acknowledged that she had not participated in random drug
screening, with one exception in October of 2019. That test indicated petitioner was positive for
methamphetamine, amphetamine, and marijuana. Petitioner missed seven other drug screening
appointments. Petitioner explained that she relapsed in October of 2019, and she generally ceased
her controlled substance use immediately after the children were removed from her care in
September of 2019. Petitioner further testified that she had an opportunity to enter into an inpatient
substance abuse program, but decided she did not require substance abuse treatment. The parties
noted that petitioner had yet to receive her psychological evaluation and agreed to defer a ruling
on her motion for a post-adjudicatory improvement period until that evaluation was completed.
The circuit court continued the dispositional hearing.

        The circuit court held the final dispositional hearing in March of 2020. Petitioner did not
appear but was represented by counsel. The DHHR presented evidence that petitioner failed to
appear for her January of 2020 psychological evaluation. Further, petitioner failed to participate in
random drug screening since the prior hearing, missing a total of twenty-one required drug screens,
with the exception of one in December of 2019, at which she tested positive for amphetamine,
methamphetamine, morphine, acetylmorphine, and norfentanyl. Petitioner offered no evidence in
response. Thereafter, the DHHR moved for the termination of petitioner’s parental rights, which
the circuit court granted. The circuit court memorialized its decision by its March 20, 2020, order.
Petitioner now appeals that order. 2

       The Court has previously held:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there


       2
        The father’s parental rights were terminated at a later proceeding. According to the parties,
the permanency plan for the children is adoption in their current placement.
                                                  2
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

         On appeal, petitioner argues that the circuit court erred by failing to rule on her motion for
a post-adjudicatory improvement period. Further, petitioner argues that the circuit court erred in
terminating her parental rights without first granting her an improvement period or imposing a less
restrictive dispositional alternative. Petitioner asserts that she testified she would fully participate
in an improvement period and, because that opportunity was never granted to her, the circuit court
erred in finding that there was no reasonable likelihood that the conditions of neglect and abuse
could be substantially corrected in the near future. She avers that the most appropriate dispositional
alternative was the granting of an improvement period to “determine whether or not she would
have complied with services.” Upon our review of the record, we find petitioner is entitled to no
relief on appeal.

        West Virginia Code § 49-4-604(c)(6) provides that a circuit court may terminate a parent’s
parental rights upon finding that “there is no reasonable likelihood that the conditions of neglect
or abuse can be substantially corrected in the near future” and that termination of parental rights is
necessary for the welfare of the children. Pursuant to West Virginia Code § 49-4-604(d)(2), a
circuit court may determine that there is no reasonable likelihood that the conditions of neglect or
abuse can be substantially corrected when “the abusing parent or parents have willfully refused or
are presently unwilling to cooperate in the development of a reasonable family case plan designed
to lead to the child’s return to their care, custody and control.”

        Here, the record supports the circuit court’s finding that there was no reasonable likelihood
that the conditions of neglect or abuse could be substantially corrected in the near future. Despite
petitioner’s testimony that she could comply with services, she demonstrated an inability to do so.
She failed to participate in random drug screening, missing more than twenty-five opportunities
throughout the proceedings. Further, even though her post-adjudicatory improvement period was
delayed for the completion of a psychological evaluation, petitioner failed to attend that evaluation.
Finally, petitioner clearly failed to remedy her substance abuse as every drug screen she
participated in was positive for an array of controlled substances. Petitioner offered no evidence
in contradiction to the circuit court’s finding.

       Critically, this Court has held that

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood under
       [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be

                                                   3
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Thus, the circuit court’s finding
that there was no reasonable likelihood that the conditions of neglect and abuse could be
substantially corrected in the near future foreclosed the dispositional alternatives that petitioner
argues were most appropriate. In making this finding, the circuit court denied petitioner’s motion
for an improvement period, as well as all other dispositional alternatives. Moreover, we find
petitioner’s argument that she should have been granted an improvement period to “determine
whether or not she would comply with services” to be completely unpersuasive. This Court has
held that

       “[c]ourts are not required to exhaust every speculative possibility of parental
       improvement . . . where it appears that the welfare of the child will be seriously
       threatened, and this is particularly applicable to children under the age of three
       years who are more susceptible to illness, need consistent close interaction with
       fully committed adults, and are likely to have their emotional and physical
       development retarded by numerous placements.” Syl. Pt. 1, in part, In re R.J.M.,
       164 W.Va. 496, 266 S.E.2d 114 (1980).

Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 4. In light of petitioner’s failure to comply
with services prior to the final dispositional hearing, the circuit court was not bound to speculate
on her future participation at the children’s expense. Accordingly, the circuit court did not err in
terminating petitioner’s parental rights.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its March
20, 2020, order is hereby affirmed.

                                                                                           Affirmed.

ISSUED: December 10, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                  4